Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 23-25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patmont (US 5,775,452).
[Claim 16] Regarding claim 16, Patmont discloses a transport device, comprising a battery pack (50); and a chassis member (28) at least partially encased in the battery pack (28 passes laterally between the battery walls and is surrounded on 3 sides) wherein the battery pack reinforces the chassis member and carries structural load (The 

    PNG
    media_image1.png
    919
    725
    media_image1.png
    Greyscale

[Claim 17] Regarding claim 17, Patmont discloses the transport device of claim 16, wherein the battery pack is removably attached to the chassis member (50 can be separated from the frame 28 for repairs and replacement).
[Claim 18] Regarding claim 18, Patmont discloses the transport device of claim 16, wherein the battery pack comprises the chassis member (When assembled, the frame 28 passes longitudinally through the battery).ru
 [Claim 19] Regarding claim 19, Patmont discloses the transport device of claim 16, wherein the battery pack provides structural support for the transport device (the batteries and deck distribute the load of the rider(s) so that it is not solely on the frame 28).
[Claim 20] Regarding claim 20, Patmont discloses the transport device of claim 16, wherein the battery pack comprises a substantially C-shaped cross section (See annotated FIG 3 showing the C-shape).
[Claim 21] Regarding claim 21 Patmont discloses the transport device of claim 16, wherein the battery pack is formed in two halves which are fixed together around the chassis member (See annotated FIG 3 above).
[Claim 23] Regarding claim 23, Patmont discloses the method of fitting a battery pack to a transport device, the method comprising: encasing (28 passes laterally between the battery walls and is surrounded on 3 sides), at least partially, a chassis member (28) of the transport device with the battery 
[Claim 24] Regarding claim 24, Patmont discloses the method of claim 23, wherein the battery pack has a substantially C-shaped cross section (See annotated FIG 3 showing the C-shape).
[Claim 25] Regarding claim 25 Patmont discloses the method of claim 23, wherein the battery pack is formed in two halves which are fixed together around the chassis member (See annotated FIG 3).
[Claim 27] Regarding claim 27, Patmont discloses the method of claim 23, further comprising attaching the battery pack to the structural member (See annotated FIG 3).
[Claim 28] Regarding claim 28, Patmont discloses the method of claim 27, further comprising bonding the battery pack to the structural member (See annotated FIG 3, when assembled, 28 and 50 are rigidly connected).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurek (2006/193264).
[Claim 16] Regarding claim 16, Kurek discloses a transport device, comprising a battery pack (42); and a chassis member (68-70) at least partially encased in the battery pack (See annotated FIG 1 below)
wherein the battery pack reinforces the chassis member and carries structural load (The battery provides structure and reinforces the vehicle if a load is applied to the battery top or 74).

    PNG
    media_image2.png
    876
    691
    media_image2.png
    Greyscale

 [Claim 18] Regarding claim 18, Kurek discloses the transport device of claim 16, wherein the battery pack comprises the chassis member (See annotated FIG 1 above, battery pack 42 and chassis arms 68-70 are unitary).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22, 26, 30-31, 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Patmont (US 5,775,452).

[Claims 22 and 26] Regarding claims 22 and 26, Patmont discloses the method of claim 23.
-However, it fails to disclose wherein the battery pack (50) is substantially tubular. 
-Nevertheless, circular batteries are well known in the art and a matter of design choice and selection from a known group of battery shapes. Regarding change in shape, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
-Here, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Patmont to have round batteries as a matter of design choice in order to alter or improve aesthetics.
[Claim 30] Regarding claim 30, Patmont discloses a transport device comprising a battery pack (50); and a chassis member (28) at least partially encased in the battery pack (28 is surrounded on 3 sides by the battery structure),wherein the battery pack reinforces the chassis member and carries structural load (The batteries and deck distribute the load of the 
-However, it fails to disclose wherein the battery pack (50) is substantially tubular.
-Nevertheless, circular batteries are well known in the art and a matter of design choice and selection from a known group of battery shapes. Regarding change in shape, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 
-Here, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Patmont to have round batteries as a matter of design choice in order to alter or improve aesthetics.
[Claim 31] Regarding claim 31, Patmont discloses the transport device of claim 30, wherein the battery pack is removeably attached to the chassis member (See annotated FIG 3, the batteries 50 can be removed for repair or replacement).
 [Claim 33] Regarding claim 33, Patmont discloses the transport device of claim 30, wherein the battery pack comprises the chassis member (Battery 50 surrounds frame 28).
[Claim 34] Regarding claim 34, Patmont discloses the transport device of claim 30, wherein the battery pack provides structural support for the transport device (The batteries and deck distribute the load of the rider(s) so that it is not solely on the frame 28).
[Claim 35] Regarding claim 35, Patmont discloses the transport device of claim 30, wherein the battery pack comprises a substantially C-shaped cross section (See annotated FIG 3).
3.	Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Patmont (US 5,775,452) in view of Nilsson (US 2006/0177735).
[Claim 29] Regarding claim 29, Patmont discloses the method of claim 28.
-However, it fails to disclose bonding the battery pack to the structural member comprises gluing the battery pack to the structural member with adhesive.
-Nevertheless, glue is conventional in the art and is one a known group of mechanical fasteners and Nilsson discloses a method of gluing battery components for a permanent bond.
 Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Patmont to glue components as taught by Nilsson in order to allow Patmont to reduce the number of fasteners and improve rigidity of the vehicle.

[Claim 32] Regarding claim 32, Patmont discloses the transport device of claim 30.
-However, it fails to disclose bonding the battery pack to the structural member comprises gluing the battery pack to the structural member with adhesive and Nilsson discloses a method of gluing battery components for a permanent bond.
-Nevertheless, glue is conventional in the art and is one a known group of mechanical fasteners.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Patmont to glue components as taught by Nilsson in order to allow Patmont to reduce the number of fasteners and improve rigidity of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618